Title: To Thomas Jefferson from Mercy Otis Warren, 14 April 1806
From: Warren, Mercy Otis
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Plymouth. Ms. April 14th. 1806.
                        
                        With respect and diffidence, the author asks his acceptance, and presents the two first Volumes of the
                            History of the American Revolution, to the President of the United States. Perhaps the perusal of them may serve as an
                            interlude in some leisure hours, when detached from the momentous avocations which occupy your important life.
                        If the work should meet your approbation the author will feel highly gratified;—if it does not, you will cast
                            a veil of candor on the effort to portray the events of a period, peculiarly interesting to society.
                        Within the portion of time included in this work, there has been a general sense of the rights of mankind
                            awakened, and a struggle to defend and to destroy them which has seldom taken place in the story of man. The results must
                            be left to some future historian, who in the moments of cool reflection, and retrospection, may do ample justice to those
                            distinguished characters, who have withstood the persecutions and exerted their energies and their abilities, for the
                            security of the rights, priviledges, and happiness of their ungrateful contemporaries.
                        Your friend General Warren, wishes to embrace every opportunity of expressing his esteem and respect both for
                            the person and the administration of Mr. Jefferson.
                        I am, Sir, with every consideration of high respect and esteem, 
                  Your most obedt. Huml: Servt
                        
                            Mercy Warren
                            
                        
                    